United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-3413
                                 ___________

Leta Anthony; Stephan Pettus; Aretha   *
Ward; Nicole Winstead,                 *
                                       *
             Plaintiffs,               *
                                       *
R. S. McCullough, On Behalf of         *
Themselves and all others similarly    *
situated,                              *
                                       *
             Appellant,                *
                                       *   Appeal from the United States
       v.                              *   District Court for the
                                       *   Eastern District of Arkansas.
Mark Stodola, Individual and Official *
Capacity; Tom Carpenter, Individual    *   [UNPUBLISHED]
and Official Capacity; City of Little  *
Rock; Stacy Hurst, Individual and      *
Official Capacity; Brad Cazort,        *
Individual and Official Capacity;      *
Michael Keck, Individual and Official *
Capacity; Doris Wright, Individual and *
Official Capacity; Dean Kumpuris,      *
Individual and Official Capacity; Gene *
Fortson, Individual and Official       *
Capacity,                              *
                                       *
             Appellees,                *
                                       *
Kent Walker, Individual and Official   *
Capacity; Ozell Snider, Individual and *
Official Capacity; Susan Inman,        *
Individual and Official Capacity,      *
                                       *
             Defendants,               *
Mike Beebe, Individual and Official   *
Capacity; State of Arkansas,          *
                                      *
            Appellees,                *
                                      *
Martha McCaskill, Individual and      *
Official Capacity,                    *
                                      *
            Defendants.               *
                                 ___________

                              Submitted: June 4, 2009
                                 Filed: July 27, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       R.S. McCullough challenges the district court’s1 dismissal of his civil action for
lack of standing. After de novo review, see St. Paul Area Chamber of Commerce v.
Gaertner, 439 F.3d 481, 484 (8th Cir. 2006) (standard of review), we agree that he
lacked standing, see Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 573-74
(1992) (party invoking federal jurisdiction bears burden of establishing standing
elements; recognizing that plaintiff who raises only generally available grievance
about government does not state Article III case or controversy); cf. Shaw v. Hunt, 517
U.S. 899, 904 (1996) (plaintiff who resides in district which is subject of racial-
gerrymander claim has standing to challenge legislation which created that district, but
plaintiff from outside that district lacks standing absent specific evidence that he
personally has been subjected to racial classification); United States v. Hays, 515 U.S.
737, 743-44 (1995) (rule against generalized grievances applies with as much force
in equal protection context; if governmental actor is discriminating on basis of race,


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-
resulting injury accords basis for standing only to those persons who are personally
denied equal treatment by challenged discriminatory conduct); Oti Kaga, Inc. v. S.D.
Hous. Dev. Auth., 342 F.3d 871, 880 (8th Cir. 2003) (claimed injury runs afoul of
prudential standing when its effects are indistinct from those felt by persons generally,
thus depriving plaintiff of unique stake in controversy).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -3-